The court is of the opinion that the motion, to amend the petition by adding the Washington County National Bank as a petitioner, comes too late. The purpose of joining an additional creditor in the petition is to make sure that the amount of the insolvent's indebtedness held by the petitioning creditors shall equal or exceed one fifth of his total indebtedness, which amount is required to maintain the petition. The sixty days within which attachments could be vacated elapsed prior to the making of the motion. With the lapse of the sixty days, the rights of the attaching creditors to retain their attachments became secure against all the creditors except the petitioner. The right to proceed under the petition, therefore, so far as it is dependent upon the amount of the insolvent's indebtedness required to sustain it is concerned, must be determined upon the petition as it stands.
Motion dismissed.